Exhibit 10.47

 

SECOND ADDENDUM TO LEASE AND AGREEMENT - SPRING 1995
(LOWER LOTS)

 

This Second Addendum to Lease and Agreement – Spring 1995 (Lower Lots)
(hereinafter referred to as “Second Addendum”) is made effective the 21st day of
March, 2003 between Andrianakos Limited Liability Company, a Colorado limited
liability company, the “Lessor”, and CCSC/Blackhawk, Inc. d/b/a Colorado Central
Station Casino, the “Lessee”.

 

RECITALS:

 

WHEREAS, Andrianakos Limited Liability Company and Anchor Coin d/b/a Colorado
Central Station Casino entered into that certain Lease and Agreement Spring –
1995 (Lower Lots) dated August 15, 1995, as amended by Addendum to Lease and
Agreement – Spring 1995 (Lower Lots) dated April 4, 1996 (hereinafter
collectively referred to as the “Lease”);

 

WHEREAS, Anchor Coin d/b/a Colorado Central Station Casino assigned the Lease to
CCSC/Blackhawk, Inc. effective January 1, 2002.

 

WHEREAS, pursuant to Section A-6 of the Lease, Lessor provided notice of the
purchase of land suitable for parking lot or building purposes consisting of all
of Lot 14 except the Westerly 14 feet of said Lot, Block 49, City of Black Hawk,
Colorado (hereinafter referred to as the “Black Hawk Real Property”);

 

WHEREAS, pursuant to Section A-6 of the Lease, Lessee exercised its option to
lease the Black Hawk Real Property;

 

NOW THEREFORE, be it agreed as follows:

 

1.        The Black Hawk Real Property is hereby added to the Property subject
to the Lease.

 

2.        The parties agree that this Addendum shall be supplemented with the
new legal description for the Black Hawk Real Property subsequent to the
re-plat.

 

3.        Lessee shall pay additional rent in the amount of $6,954.84 per month
for the addition of the Black Hawk Real Property commencing April 1, 2003.
Lessee shall pay additional rent in the amount of $4,573.05 representing the
prorated additional rent for the month of March 2003.

 

4.        This Addendum may be executed in counterparts. Except as modified
herein, all other terms and conditions of the Lease shall remain in full force
and effect.

 

[ILLEGIBLE]

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Addendum to be
executed by its duly authorized officers as of the date on page one.

 

LESSEE

LESSOR

 

 

CCSC/Blackhawk, Inc.

Andrianakos Limited Liability Company

d/b/a Colorado Central Station Casino

 

 

 

By:

/s/ Joseph Murphy

 

By:

/s/ Ioannis Andrianakos

 

Joseph Murphy, Treasurer/Secretary

 

 

Ioannis Andrianakos, Managing Member

 

--------------------------------------------------------------------------------